IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





No. PD-1118-09


JESSE AROCHA, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
IN CAUSE NO. 08-07-00108-CR FROM THE EIGHTH COURT OF APPEALS

BEXAR  COUNTY



Holcomb, J., delivered the opinion of the unanimous Court.


	A Bexar County jury found Jesse Arocha guilty of burglary of a habitation under Texas Penal
Code § 30.02(a)(1) and (2).  The trial court assessed Arocha's punishment at imprisonment for six
years, probated for six years, and a fine of $1,500.
	Arocha filed a timely notice of appeal to the Fourth Court of Appeals.  Shortly thereafter, the
Texas Supreme Court, acting pursuant to Texas Government Code Chapter 73, ordered Arocha's
case and twelve others transferred from the Fourth Court of Appeals to the Eighth Court of Appeals.
	On direct appeal to the Eighth Court, Arocha argued, inter alia, that Texas Government Code
Chapter 73 was unconstitutional and that the Eighth Court therefore lacked jurisdiction of his case. 
The Eighth Court rejected Arocha's argument on the basis of procedural default.  Arocha v. State,
No. 08-07-0108-CR (Tex.App.-El Paso, June 30, 2009), slip op. at 12 & 16 (not designated for
publication).
	We granted Arocha's petition for discretionary review in order to determine whether the
Eighth Court erred in its analysis.  See Tex. R. App. Proc. 66.3(c).  After reviewing the briefs of the
parties and the relevant portions of the record, however, we conclude that our decision to grant
Arocha's petition was improvident.  Accordingly, we dismiss Arocha's petition.  See Tex. R. App.
Proc. 69.3.

DELIVERED JUNE 30, 2010
DO NOT PUBLISH